EXHIBIT 10.2

 

 



FIRST AMENDMENT TO
VOTING AGREEMENT

 

This First Amendment to Voting Agreement (this “Amendment”) is effective as of
November 17, 2016 by and between Perceptron, Inc., a Michigan corporation (the
Company”) and Moab Partners, L.P. and Moab Capital Partners, LLC (collectively,
the “Holders”). Capitalized terms not otherwise defined herein have the meanings
set forth in the Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and the Executive are parties to that certain Voting
Agreement dated as of August 9, 2016 (the “Agreement”); and

 

WHEREAS, the parties wish to amend the Agreement as set forth herein.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

1.           Section 4(b)(vii) of the Agreement shall be amended and restated to
read as follows:

 

(vii)     upon the appointment of a new President and Chief Executive Officer,
by June 1, 2017, the new President and Chief Executive Officer will be appointed
to the Board to fill a vacancy left by the resignation of either Robert S.
Oswald or Terryll R. Smith, who will resign at that time to facilitate such
appointment.

 

2.            If there is any inconsistency or ambiguity between this Amendment
and the Agreement, this Amendment shall control in all respects.

 

3.            Except as is specifically set forth in this Amendment, the
remaining provisions of the Agreement are not otherwise modified or amended, and
all such provisions of the Agreement shall remain in full force and effect.

 

4.           This Amendment may be executed in as many counterparts as may be
deemed necessary and convenient, and by the different parties hereto on separate
counterparts, and each of which, when so executed, shall be deemed an original,
and all such counterparts shall constitute one and the same instrument.

 

 



 1 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 



  Perceptron, Inc.                     By:  /s/ W. Richard Marz     Name: W.
Richard Marz     Title: Chairman, President and CEO                   MOAB
PARTNERS, L.P.                     By:  /s/ Michael Rothenberg    
Name:  Michael Rothenberg     Title:    General Partner of Moab GP LLC the  
             General Partner of Moab Partners, LP                   MOAB CAPITAL
PARTNERS, LLC                   By:  /s/ Michael Rothenberg     Name:  Michael
Rothenberg     Title:    President  



 

 

 

 

 

 

 

2



 

 

